In re Norfolk Southern Corporation; Norfolk Southern Railway Co.; Norfolk and Western Railway Co.; Alabama Great Southern Railroad; Southern Region Indust. Reality; Central of Georgia R.R. Company; Cincinnati Pacific Railway Co.; New Orleans Pacific Railway Co; Texas Pacific Railway Co.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “D”, No. 410,025; to the Court of Appeal, First Circuit, No. CW97 1676.
Denied.
TRAYLOR, J., not on panel.